Citation Nr: 1613098	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VHA CO


THE ISSUE

Entitlement to payment or reimbursement for ambulance transport provided by American Medical Response in Portland, Oregon, on September 19, 2013.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1946 to December 1947. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in June 2014, the Veteran indicated that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In June 2014, the Veteran clearly indicated that he wanted to withdraw the appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2015).  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.






ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


